JOHNSON, District Judge
(dissenting).
I would affirm the action of the trial court. One of the basic purposes for the passage — if not the sole purpose — of the retail exemption [29 U.S.C.A. § 213(a) (2)] was to exempt purely local businesses which serve a particular local community and do not, therefore, send their products into the stream of interstate commerce.1 To me, it follows that the concept of the limited scope of the retail exemption is plainly controlling where — ■ as here — (1) defendants’ business of fueling, servicing and storing airplanes, flying chartered cargo and passenger trips, and furnishing planes and pilots for use by others is the very essence of commerce; (2) their business is integrally linked with the operation of the airports at which it is located; and (3) their business, a part of the public transportation system, is controlled by regulations of various federal agencies whose primary concern is interstate commerce. In such a business, the concept of the retail ex*1005emption is plainly not applicable. I read what this Court did on remand of this case 2 as only requiring the district judge to permit appellants the opportunity to adduce testimony on this threshold question of whether their activities could be characterized as retail. I do not agree that the remand opinion intended to decide this basic question prior to a development of the facts. In this case, after remand and after the appellants had been given an opportunity to discharge their burden of proof in establishing their exemption under § 213(a) (2), the trial judge, as he is plainly authorized to do under Rule 50, Federal Rules of Civil Procedure, found appellants’ evidence on this question insufficient as a matter of law. This is precisely what the Supreme Court of the United States did in Idaho Sheet Metal Works, Inc. v. Wirtz, supra.
I therefore respectfully dissent.

. The 1948 amendment was not to break “down in the slightest the exclusion of interstate commerce or interstate business from the purview of the [exemption].” 95 Congr.Rec. 12495, 12483 and 12487.
See also: Idaho Sheet Metal Works, Inc. v. Wirtz, Sec., 383 U.S. 190, 86 S.Ct. 737, 15 L.Ed.2d 694, February 1966.


. Rachal v. Allen, 5th Cir. 1903, 321 F.2d 449.